DETAILED ACTION
Information Disclosure Statement
	The references listed on the information disclosure statement filed 8/23/2019 have been considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the process as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because: Figure 1 is a flow chart/method and currently Boxes 100, 104, 103 are unlabeled and additionally diamonds 102 and 101, while labelled, appear to be decisions/conditions with multiple outputs, none of the outputs are labelled based on true/false yes/no, etc. A corrected drawing should have all the boxes labelled with text and the diamonds should have their outgoing arrows labelled based on yes/no, true/false or the condition that causes the outgoing’s arrows to go in that direction.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
	Currently the titles of each section are Underlined, suggested format is that they are not underlined (the all uppercase format of the sections is correct, only a change to remove the underlining is recommended). Such a change is merely suggested and not required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	From the specification Lines 2-7, page 3, “In addition, the present invention includes an apparatus having devices, which are configured to implement the methods according to the present invention. In this context, it is, in particular, a control unit, in which the program code for implementing the methods of the present invention is stored.” It is clear that this device is a “control unit” with program code for implementing the methods. Therefore, the “device” of claim 9 is understood to be a processor with memory that contains instructions to perform the method.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by US20190248367A1, Knitt, “Motorcycle Adaptive Cruise Control Target Tracking”.
Regarding Claim 1, Knitt teaches “A method for switching over from a first driver assistance function to a second driver assistance function in a two-wheeled motor vehicle, the method comprising: providing uninterrupted manipulation of an actuating element by the driver over a time interval of predefined length to accomplish the switchover;”( [0040] “After each of the blocks 624 and 628, the method 600 proceeds to block 630. At block 630, the electronic controller 220 determines whether a locking function is activated by pressing and holding down a lock button for a short period of time (for example, 3 seconds). When the locking function is activated at block 630, the method 600 proceeds to lock the motorcycle 10 to the nearest object (block 646). When the locking function is not active at block 630, the method 600 proceeds to block 652.” Here a press and hold lock button needs to be held (i.e. uninterrupted manipulation );“ wherein one of the driver assistance functions is an adaptive distance and speed control function,”( [0003] “The electronic processor further configured to lock the motorcycle with the first vehicle and control the speed of the motorcycle dynamically based on an output of a first kinematic controller, wherein the first kinematic controller is configured to receive a first input including at least one of an item selected from the group consisting of distance of the motorcycle to the first vehicle, velocity of the first vehicle, velocity of the motorcycle, a cruise set speed associated with the motorcycle, a desired separation distance between the motorcycle and the first vehicle, and a desired separation time between the motorcycle and the first vehicle.” Here is the first function adaptive distance/speed. This corresponds to blocks 650 and 648 of figure 6 below.);” and wherein the other driver assistance function is a cruise control function.”( [0044] At block 650, the electronic controller 220 controls the motorcycle 10 to the lesser of a speed output of kinematic controllers controlling to a first object in the path of travel and a second object ahead of the first object in the path of travel of motorcycle 10. At block 652, the method 600 includes controlling the motorcycle 10 at a cruise set speed using the adaptive cruise control system 20.” Block 652 is a “cruise control” i.e. speed control only, see figure 652 below);
Regarding Claim 2, Knitt teaches “The method of claim 1, wherein the first driver assistance function is an adaptive distance and speed control function,”( [0003] “The electronic processor further configured to lock the motorcycle with the first vehicle and control the speed of the motorcycle dynamically based on an output of a first kinematic controller, wherein the first kinematic controller is configured to receive a first input including at least one of an item selected from the group consisting of distance of the motorcycle to the first vehicle, velocity of the first vehicle, velocity of the motorcycle, a cruise set speed associated with the motorcycle, a desired separation distance between the motorcycle and the first vehicle, and a desired separation time between the motorcycle and the first vehicle.” Here is the first function adaptive distance/speed. This corresponds to blocks 650 and 648 of figure 6 below); “and wherein the second driver assistance function is a speed control function.”( [0044] At block 650, the electronic controller 220 controls the motorcycle 10 to the lesser of a speed output of kinematic controllers controlling to a first object in the path of travel and a second object ahead of the first object in the path of travel of motorcycle 10. At block 652, the method 600 includes controlling the motorcycle 10 at a cruise set speed using the adaptive cruise control system 20.” Block 652 is an “cruise control” i.e. speed control only, see figure 652 below);
Regarding Claim 3, Knitt teaches “The method of claim 1, wherein the actuating instrument includes a push-button switch.”( [0040] “After each of the blocks 624 and 628, the method 600 proceeds to block 630. At block 630, the electronic controller 220 determines whether a locking function is activated by pressing and holding down a lock button for a short period of time (for example, 3 seconds). When the locking function is activated at block 630, the method 600 proceeds to lock the motorcycle 10 to the nearest object (block 646). When the locking function is not active at block 630, the method 600 proceeds to block 652.” Here a press and hold lock button needs to be held (i.e. uninterrupted manipulation);
Regarding Claim 4, While at first look it appears that the locking button and cruise control buttons of Knitt are separate, but in [0042] “In some embodiments, the button used for locking may not be a dedicated button, but may be a button used for other related functions but performs the lock function when pressed and held. In some embodiments, locking may be commanded via a short momentary press and another function activated via a longer press and hold of the same button. Alternatively, at block 644, when a locking function is not active by pressing the lock button, the method 600 proceeds to block 648.“ Here is actually teachings the “lock” button can be used to switch on a simple cruise control (speed control only) as well at the adaptive cruise control (speed and distance). Here “Alternatively, at block 644, when a locking function is not active by pressing the lock button, the method 600 proceeds to block 648” means that when the button is pressed, but not held long enough or held for too long, the motorcycle may activate/switch to a simple cruise control (I.e. proceed to block 648). See figure 6 below. Thus, Knitt does anticipate all aspects of claim 4.
Regarding Claim 5, Knitt teaches, “The method of claim 1, wherein the time interval of predefined length is greater than two seconds.”([0040] “After each of the blocks 624 and 628, the method 600 proceeds to block 630. At block 630, the electronic controller 220 determines whether a locking function is activated by pressing and holding down a lock button for a short period of time (for example, 3 seconds). When the locking function is activated at block 630, the method 600 proceeds to lock the motorcycle 10 to the nearest object (block 646). When the locking function is not active at block 630, the method 600 proceeds to block 652.” Here a press and hold lock button needs to be held for “for example, 3 seconds” three seconds is greater than two seconds;
Regarding Claim 6, Knitt teaches, “The method of claim 5, wherein the time interval of predefined length is approximately three seconds.”( [0040] “After each of the blocks 624 and 628, the method 600 proceeds to block 630. At block 630, the electronic controller 220 determines whether a locking function is activated by pressing and holding down a lock button for a short period of time (for example, 3 seconds). When the locking function is activated at block 630, the method 600 proceeds to lock the motorcycle 10 to the nearest object (block 646). When the locking function is not active at block 630, the method 600 proceeds to block 652.” Here a press and hold lock button needs to be held “for example, 3 seconds” which is approximately three seconds);
Regarding Claim 7, Knitt teaches, “The method of claim 1, wherein the actuating instrument is attached to the wheel fork of the two-wheeled motor vehicle.”([0030] “In some embodiments, the rider of the motorcycle 10 selects an object for locking using an input device (for example, a joystick, push button, etc.) located on the hand control (for example, a handle bar) of the motorcycle 10. In some embodiments, the rider of the motorcycle 10 selects an object for locking using a voice command.” Here the lock button/push button is located on the handle bar (i.e. attached to the wheel fork of the motor vehicle));
Regarding Claim 8, Knitt teaches “The method of claim 1, wherein the two-wheeled motor vehicle includes a motorcycle.”(Abstract “A system for providing adaptive cruise control in a motorcycle.” The invention is for a motorcycle);
Regarding Claim 9, “An apparatus for switching over from a first driver assistance function to a second driver assistance function in a two-wheeled motor vehicle, comprising: a device configured to perform the following:”( [0005] “Another embodiment provides a non-transitory, machine-readable medium containing computer-executable instructions that when executed by one or more electronic processors cause the one or more electronic processors to perform a set of functions.” The invention in knit is controlled by/implemented with a processor and memory storing instruction (i.e. a “device”)); “providing uninterrupted manipulation of an actuating element by the driver over a time interval of predefined length to accomplish the switchover ;”( 0040] “After each of the blocks 624 and 628, the method 600 proceeds to block 630. At block 630, the electronic controller 220 determines whether a locking function is activated by pressing and holding down a lock button for a short period of time (for example, 3 seconds). When the locking function is activated at block 630, the method 600 proceeds to lock the motorcycle 10 to the nearest object (block 646). When the locking function is not active at block 630, the method 600 proceeds to block 652.” Here a press and hold lock button needs to be held (i.e. uninterrupted manipulation ));“ wherein one of the driver assistance functions is an adaptive distance and speed control function,”( [0003] “The electronic processor further configured to lock the motorcycle with the first vehicle and control the speed of the motorcycle dynamically based on an output of a first kinematic controller, wherein the first kinematic controller is configured to receive a first input including at least one of an item selected from the group consisting of distance of the motorcycle to the first vehicle, velocity of the first vehicle, velocity of the motorcycle, a cruise set speed associated with the motorcycle, a desired separation distance between the motorcycle and the first vehicle, and a desired separation time between the motorcycle and the first vehicle.” Here is the first function adaptive distance/speed. This corresponds to blocks 650 and 648 of figure 6 below.);”);” and wherein the other driver assistance function is a cruise control function.”([0044] At block 650, the electronic controller 220 controls the motorcycle 10 to the lesser of a speed output of kinematic controllers controlling to a first object in the path of travel and a second object ahead of the first object in the path of travel of motorcycle 10. At block 652, the method 600 includes controlling the motorcycle 10 at a cruise set speed using the adaptive cruise control system 20.” Block 652 is an “cruise control” i.e. speed control only, see figure 652 below);

    PNG
    media_image1.png
    562
    432
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP2017039488, Yabusaki et al, “Lean Vehicle”; US20200398841, Maeda et al, “Straddle Type Vehicle” and Non-patent Literature, “KTM Scores points in Battle to be collision avoidance ‘techmeisters’”, Dealerworld.
Yabusaki et al teaches a motorcycle vehicle, which includes a switch/button on the handle for activating adaptive cruise control.
Maeda et al teach a motorcycle vehicle, which includes a press button for activating/deactivating cruise control
The nonpatent literature details an adaptive cruise control on a motorcycle shown/tested in 2018, article states that the adaptive cruise control is used when in a normal cruise control mode but when above a safe speed threshold for normal cruise control (i.e. implies a speed based switching between speed-only cruise control and speed/distance cruise control)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661